Case 7:20-cv-00267-JPJ-PMS Document 4 Filed 06/10/20 Page 1 of 1 Pageid#: 15


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 MARCUS L. CARNES,                                  Civil Action No. 7:20-cv-00267
     Plaintiff,
                                                    OPINION
 v.
                                                    By: James P. Jones
 UNNAMED,                                           United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 Bivens v. Six

Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). By order entered

May 8, 2020, the court directed plaintiff to submit within 20 days from the date of the order a

statement of assets, an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. Plaintiff was advised that a failure to comply would result in dismissal of

this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                    10th day of June, 2020.
        ENTER: This _____



                                                        /s/James P. Jones
                                               __________________________________
                                                     United States District Judge
